Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2, 6-12, 18-30in the reply filed on 1-18-2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/053574 (WO ‘574).  
Zipp et al. (‘574) teaches a cannabinoid glycoside and method of synthesis, (title).  The reference discloses that glycosylation reactions included a UDP-glucose nucleotide sugar donor to donate carbohydrate moieties.  Also, alternative strategies to further improve the solubility of cannabinoids was glycosylation and acetylation (00127).  Claim 1 differs from the reference in that 
Claim 2 requires that the ACG is O-acetyl CG.  The reference discloses the purification of cannabinoid glycoside (00132).  CBD-B-O-D-glucopyranoside is disclosed (Tanaka 1996) and other O-acetyl type CG’s (entire reference).  

Claims 6-12, 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zipp et al. as applied to claims 1 and 2 above, and further in view of  Winnicki (2016/0030387). 
Claim 3 further requires an aqueous solution.  Winnicki discloses that cannabinoids are lipophilic and acid labile compounds and are poorly absorbed from oral dosages (Brief Summary 0004).  The reference is to a cannabinoid  in an aqueous micelle suspension (0011).   A stable aqueous micelle suspension is made which can be used in a food or a beverage (0023, 0014).  The liposomes containing the cannabinoid extract can be infused into a solvent like water with or without a buffer (0033, 0047).  Therefore, it would have been obvious to make a cannabinoid composition that can be added to water.
Claim 7 further requires that the composition can be added to an alcohol beverage.  The reference to Winnicki discloses that aqueous carriers can be water and ethanol (Description of Disclosure (0054).  
A citrate buffer can be used to obtain an aqueous cannabinoid solution as in claim 8 (0020).
A pH of 7 is disclosed in Table 8 as in claim 9 (00083, 0084 (DETX) . 
Claims 10, 11,  and 29 require that the CBG comes from hemp and can be used in alcoholic beverages.  Official notice is taken that THC and CBD are not allowed in alcoholic beverages , but that hemp is.  Therefore, it would have been obvious to use a legal substance in alcoholic beverages at this time.  
Claims 12, 28 further requires that the cannabinoid is introduced in a food.  The limitations of these claims have been disclosed above and are obvious for those reasons.  
Claim 18 further requires the use of a food additive which is a polysaccharide, and claim 19 that it can be dextrin or maltodextrin.  The reference discloses that a stabilizer can be used, such as corn starch.  Official notice is taken that dextrins can be made from corn starch, and that they are polysaccharides.  Since they are all a type of starch, it is seen that it would have been obvious to use them for their known function, absent anything new or unobvious.  
As to the emulsifiers as in claims 20 and 21,  the reference to Winnicki  discloses stabilizers such as guar, xanthan gums, gelatin,  hyaluronic acid  and emulsifiers  (Brief Summary (0013, 0047).  Official notice is taken that gums such as locust bean, xanthan and guar can be used as emulsifiers.  Therefore, it would have been obvious to use various additives for their known function in the composition of the combined references.  
Flavoring agents can be used (0047, 0049).  Even though the specific ones are not mentioned, they are commonly used in the art and Official notice is taken of this, as is the coloring agents as in claims 22 and  23.  
Claim 24 requires various coloring agents.  Winnicki discloses coloring agents in general (0047).  Nothing unobvious is seen in the particular claimed coloring agents absent unexpected results.   
Claim 25 requires a surfactant, and claim 26 particular ones.  The reference to Winnicki discloses the use of glycerol monostearate 0050). 
Preservatives can be used as in claim 27, in general (0047), such as polyethylene glycol and fatty acid esters of sorbitan (0049).  
The limitations of claim 30 have been disclosed above and are obvious for those reasons.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                                        3-22-2021